Appellate Case: 21-3143     Document: 010110654562       Date Filed: 03/09/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 9, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  JAMES R. LUCAS,

        Plaintiff - Appellant,

  v.                                                          No. 21-3143
                                                  (D.C. No. 2:20-CV-02509-EFM-JPO)
  DADSON MANUFACTURING                                          (D. Kan.)
  CORPORATION; PETER B. LUCAS,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       James R. Lucas appeals pro se from the district court’s dismissal of his

 complaint under Federal Rule of Civil Procedure 12. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-3143    Document: 010110654562          Date Filed: 03/09/2022   Page: 2



       I.     Background

       Mr. Lucas was formerly the Chief Executive Officer and Chairman of

 defendant Dadson Manufacturing Corporation. Defendant Peter B. Lucas, who is

 Mr. Lucas’s son, was Dadson’s Chief Operating Officer before becoming the

 company’s President after Mr. Lucas’s dismissal. The parties to this action were

 involved in previous litigation in Kansas state court.

       The amended complaint alleged five counts and asserted diversity jurisdiction

 under 28 U.S.C. § 1332.1 Defendants asserted various grounds for dismissal under

 Rule 12. Granting their motions, the district court dismissed the action for lack of

 subject-matter jurisdiction and personal jurisdiction.2

       The court first held it lacked subject-matter jurisdiction over Counts I and III.

 In Count I, Mr. Lucas sought payment of a deferred salary from Dadson that the state

 court had awarded to him in the parties’ previous litigation. The court rejected

 defendants’ contention that this claim was barred by the Rooker-Feldman doctrine.3

 But it dismissed Count I sua sponte, concluding that Mr. Lucas failed to cite any



       1
         The original complaint also named as a defendant Mr. Lucas’s former wife.
 She moved to dismiss, challenging subject-matter jurisdiction based on a lack of
 complete diversity. In response, Mr. Lucas amended his complaint, omitting all
 claims against her.
       2
         Although the district court did not specify which sections of Rule 12 it
 applied, Rules 12(b)(1) and 12(b)(2) pertain to its rulings regarding lack of
 subject-matter and personal jurisdiction, respectively.
       3
       See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v.
 Feldman, 460 U.S. 462 (1983).
                                            2
Appellate Case: 21-3143      Document: 010110654562      Date Filed: 03/09/2022      Page: 3



 authority giving the court subject-matter jurisdiction over this claim. In Count III,

 Mr. Lucas asked the court to strike damages awarded to Dadson in the previous

 state-court litigation. The court held this claim was barred by the Rooker-Feldman

 doctrine and dismissed it for lack of subject-matter jurisdiction.

       In Count II, Mr. Lucas sought repayment of a personal loan made to Dadson.

 Count IV asserted breach of a settlement agreement related to the previous state-court

 litigation. The district court concluded that Counts II and IV were not barred by

 Rooker-Feldman because Mr. Lucas was not asking the court to review or overrule a

 state-court decision. But it held it lacked personal jurisdiction over Dadson and

 Peter Lucas with regard to these counts, as well as Count V seeking punitive

 damages, because Mr. Lucas failed to allege in his amended complaint any actions by

 them “that took place in Kansas, with the exception of their involvement in the

 [previous Kansas state-court proceeding].” R. at 303. The court acknowledged his

 factual assertions in response to the defendants’ motions to dismiss. But because he

 had not alleged these facts in his amended complaint, it granted the motions and

 entered a final judgment.

       Mr. Lucas moved for reconsideration and sought sanctions against Peter

 Lucas. The court construed these requests as seeking relief under Federal Rules of

 Civil Procedure 59(e) or 60 and 11. The court denied both motions.




                                            3
Appellate Case: 21-3143       Document: 010110654562     Date Filed: 03/09/2022     Page: 4



 II.   Discussion

       A.     Scope of Appeal

       Before the district court ruled on his post-judgment motions, Mr. Lucas filed a

 notice of appeal (“NOA”) designating the dismissal order and final judgment. On

 appeal, he purports to challenge both the district court’s dismissal order and its denial

 of his post-judgment motions. But we lack jurisdiction to review the post-judgment

 orders because Mr. Lucas did not amend his NOA or file a new NOA after the district

 court issued those orders.

       “[A] timely notice of appeal in a civil case is jurisdictional.” Alva v. Teen

 Help, 469 F.3d 946, 950 (10th Cir. 2006). Under Federal Rule of Appellate

 Procedure 4(a)(4)(B)(ii), Mr. Lucas’s failure to file a new or amended NOA deprives

 us of jurisdiction to review the order denying his post-judgment motions. See Husky

 Ventures, Inc. v. B55 Invs., Ltd., 911 F.3d 1000, 1008-09 & n.4 (10th Cir. 2018)

 (holding appellate court lacked jurisdiction to review denial of motions listed in Rule

 4(a)(4)(A) absent a new or amended NOA); Laurino v. Tate, 220 F.3d 1213, 1219

 (10th Cir. 2000) (holding appellate court lacked jurisdiction to review grant of

 motion to amend judgment to award Rule 11 sanctions absent amended NOA).4 This



       4
          Mr. Lucas’s statement in his NOA that “[i]f the district court denies [his
 motion for reconsideration], [he] intends to include in his Appellate Brief an appeal
 from any additional adverse rulings in that denial,” R. at 406, was ineffective to
 appeal the post-judgment order. See Laurino, 220 F.3d at 1219 & n.6 (holding
 statement in NOA of intent to appeal “any and all other subsequent amendments to or
 other final judgments entered . . . after this [NOA] has been filed” was “ineffective to
 appeal from [an] amended judgment” (internal quotation marks omitted)).
                                            4
Appellate Case: 21-3143    Document: 010110654562         Date Filed: 03/09/2022     Page: 5



 jurisdictional prerequisite applies to pro se parties. See Jernigan v. Stuchell,

 304 F.3d 1030, 1031-32 (10th Cir. 2002). Thus, we have jurisdiction to review only

 the dismissal order and final judgment, as designated in Mr. Lucas’s NOA.

       B.     Appeal of Dismissal Order

       We review de novo the district court’s rulings on subject-matter and personal

 jurisdiction. See Smith v. United States, 561 F.3d 1090, 1097 (10th Cir. 2009); Old

 Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017). But

 Mr. Lucas does not challenge the substance of the district court’s jurisdictional

 rulings. He instead argues that the court (1) did not afford his pro se filings adequate

 liberality by dismissing his complaint based upon procedural deficiencies, and

 (2) should have allowed him an opportunity to further amend his complaint before

 ruling on the motions to dismiss.

       We disagree. “Although a pro se litigant’s pleadings are to be construed

 liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers, this court has repeatedly insisted that pro se parties follow the same rules of

 procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer,

 425 F.3d 836, 840 (10th Cir. 2005) (citation, brackets, and internal quotation marks

 omitted). Moreover, the defendants’ motions to dismiss gave Mr. Lucas “notice and

 opportunity to amend his complaint.” Hall v. Bellmon, 935 F.2d 1106, 1110

 (10th Cir. 1991). But in response to the motions, he chose to stand on his allegations




                                             5
Appellate Case: 21-3143    Document: 010110654562         Date Filed: 03/09/2022    Page: 6



 rather than seek leave to amend.5 Lastly, contrary to his assertion, the district court

 dismissed his action without prejudice. See Brereton v. Bountiful City Corp.,

 434 F.3d 1213, 1216 (10th Cir. 2006) (holding dismissals for lack of jurisdiction

 must be without prejudice); Fed. R. Civ. P. 41(b).

        We have reviewed the district court’s dismissal order and the parties’ briefs on

 appeal. Finding no reversible error,6 we affirm the judgment for substantially the

 reasons stated in the dismissal order.

 III.   Conclusion

        The district court’s judgment is affirmed. We grant Mr. Lucas’s application to

 proceed on appeal without prepayment of fees and costs.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




        5
        In contrast, when his former wife moved to dismiss the original complaint,
 Mr. Lucas amended the complaint to correct the deficiency identified in her motion.
        6
          The district court dismissed Count I for lack of subject-matter jurisdiction
 based on Caballero v. Fuerzas Armadas Revolucionarias de Colombia, 945 F.3d
 1270, 1272-73, 1275 (10th Cir. 2019), in which the plaintiff alleged federal-question
 jurisdiction over his claim seeking to enforce a state-court judgment in federal court.
 But Mr. Lucas alleged subject-matter jurisdiction based upon diversity of citizenship.
 We thus disagree with the basis of the district court’s dismissal of that count.
 Reversal is not required, however, because the court still lacked personal jurisdiction
 over Dadson and Peter Lucas. And we need not first address defendants’ contention
 that Count I is barred by the Rooker-Feldman doctrine because we may accord
 priority to the personal-jurisdiction inquiry, which is the “surer ground” in this case,
 Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 578 (1999).
                                             6